Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 5-9, 13-16 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a protection circuit to protect a regulator …, primarily, having … a first Field Effect Transistor (FET) …, wherein a voltage at the input of the regulator differs from the power supply voltage substantially only by a voltage drop across the first drain terminal and the first source terminal of the first FET; … a first voltage clamp coupled across the first FET, the first voltage clamp being arranged to limit the voltage between the first drain terminal of the first FET and the ground pin; a second voltage clamp coupled across the first FET, the second voltage clamp including a second FET, the second FET having a second source terminal, a second drain terminal, and a second gate terminal, the second gate terminal and the second drain terminal being coupled to the first gate terminal of the first FET, and the second source terminal being coupled to the first source terminal of the first FET, wherein the first voltage clamp is coupled to the power supply pin and the ground pin and the first FET is configured to turn off when a voltage at the power supply pin is less than a voltage at the ground pin.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838